DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.

Response to Arguments
Rejections under 35 USC 103:
Applicant’s Argument: Applicant argues that Mazzarella in view of Nammi fails to teach a message received at the TCU directly from the user device, but rather it is received from a base station of a different RNC. The arguments are the same for claim 10.
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claimed invention thus changing the scope of the invention. After an updated search, a new grounds of rejection is presented below with a new reference.

Allowable Subject Matter
Claim 3, 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 8, 10, 12, 14-15, 21, 23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Moghe et al. (“Moghe”) (US 20180063261 A1) in view of Lei et al. (“Lei”) (US 20170219369 A1).

Regarding claim 1, Moghe teaches:
A transportation control unit (TCU) switching method, implemented by a first TCU connected to a base station [¶0033 fog nodes including processor 248, see ¶0028, 320 considered part of a base station being RSU 320 N1 in Figure 4] wherein the TCU switching method comprises: 
collecting, by the first TCU, a first device message directly from a first device located in a vehicle [¶0034, RSC can collect a profile of connected vehicle including travel information considered a first device message received from the first vehicle, further evidence shown in Figure 6 where vehicle profile information is being collected directly from the vehicle traveling on the path to the nodes N1]; 
determining a first location of the first device based on the first device message [collect real-time data ¶0034-35 including position i.e. first location]; 
sending first message to a second TCU when the first location is in an information exchange area [¶0038, TCU sends collected vehicle profile information i.e. first device message to a next node N2 being a second TCU, sent when device 140 is in information exchange considered to be the area comprising nodes N1, N2, N3 in Figure 4 i.e. entirety of 400], wherein the information exchange area represents an area used for communication with at least one TCU and includes environment conditions in a traveling direction of the vehicle [¶0034-38, Figure 4, first position of 140 being in information exchange area 400, includes first TCU i.e. N1 and traveling directions with environment conditions e.g. current time, speed, route and delays ¶0037], wherein the first TCU is associated with a first management and control area, wherein the first management and control area comprises a first sub-area in the information exchange area and includes a coverage area of a communication device connected to the first TCU [¶0034-38, Figure 4, first information exchange area includes management and control area which may be any sub-area within coverage of N1 at T0 in which node N1 determines to send information to another node N2], wherein the second TCU is a neighbor TCU to the first TCU in the traveling direction of the vehicle [¶0038, see Figure 4, N2 320 is neighbors to N1, in direction of 140], wherein the second TCU is associated with a second management and control area, and wherein the second management and control area comprises a second sub-area in the information exchange area [¶0038-40, Figure 4, second management and control area with second sub-area, these being any area within area 400 in which the vehicle 140 travels and may communicate with N1 or N2]; and handing over the first device to the second TCU when the first location meets a first preset condition [¶0038-39, information sent over to N2 from N1 to hand over device as N2 is ready to cover the device 140 when first location in second sub-area of second TCU considered preset condition as second sub-area can be any sub-area in which the handoff preparation is performed].
Moghe teaches collecting data from the vehicles but does not expressly teach receiving the profile information transmitted from a vehicle however Lei teaches receiving a first device message a first device message received directly from a first device located in a vehicle [¶0039 route status information sent by vehicle, received at RSU i.e. TCU].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moghe to expressly show the message received in a transmission from vehicle as in Lei who teaches vehicles broadcast this information to TCUs in order that the TCUs receiving this information may profile roadside assistance or determine the route of the vehicle and forward information to subsequent units ¶0039.

Regarding claim 2, Moghe-Lei teaches:
The TCU switching method of claim 1, wherein the first preset condition is that the first location is in the second sub-area [Moghe ¶0038-39, handoff including information sent to subsequent TCU N2 sent when device is in second sub-area as the second sub-area can be any area within the whole area 400 of Figure 4 in which the second TCU resides, thus at current position in Figure 4 T0, device considered in second sub-area as the sub-area may be any sub-area of entire area 400, this sub-area not expressly defined in claim 1].

Regarding claim 8, Moghe-Lei teaches:
The TCU switching method of claim 1, wherein the information exchange area is based on a risk analysis requirement [Moghe, ¶0032, ¶0037, detect time of arrival based on real-time environmental conditions to predict best future TCU considered risk analysis requirement i.e. achieve sufficient preparation for next node to cover the vehicle ¶0039].

Regarding claim 10, Moghe teaches:
A message synchronization method, implemented by a first transportation control unit (TCU) [¶0033 fog nodes including processor 248, see ¶0028, 320], wherein the message synchronization method comprises: 
collecting, by the first TCU, a first device message directly from a first device located in a vehicle [¶0034, RSC can collect a profile of connected vehicle including travel information considered a first device message received from the first vehicle, further evidence shown in Figure 6 where vehicle profile information is sent from the vehicle traveling on the path to the nodes N1]; 
determining a location of the first device based on the first device message [collect real-time data ¶0034-35 including position i.e. first location]; 
and sending the first device message of the first device to a second TCU when the location of the first device is in an information exchange area [¶0037-39, information i.e. first device message with profile sent to next TCU being N2 320 when location of V1 140 is within area of 400 Figure 4 being information exchange area at current position T0], wherein the information exchange area represents an area used for communication with at least one TCU and includes environment conditions in a traveling direction of the vehicle [¶0034-38, Figure 4, first position of 140 being in information exchange area 400, includes first TCU N1 and associated with traveling directions with environment conditions e.g. current time, speed, route and delays ¶0037], and wherein the second TCU is a neighbor TCU of the first TCU in the traveling direction of the vehicle [¶0038, see Figure 4, N2 is neighbors to N1, in direction of 140].
Moghe teaches collecting data from the vehicles but does not expressly teach receiving the profile information transmitted from a vehicle however Lei teaches receiving a first device message a first device message received directly from a first device located in a vehicle [¶0039 route status information sent by vehicle, received at RSU i.e. TCU].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moghe to expressly show the message received in a transmission from vehicle as in Lei who teaches vehicles broadcast this information to TCUs in order that the TCUs receiving this information may profile roadside assistance or determine the route of the vehicle and forward information to subsequent units ¶0039.

Regarding claim 12, Moghe-Lei teaches:
The message synchronization method of claim 10, wherein the information exchange area is based on a risk analysis requirement [Moghe, ¶0032, ¶0037, detect time of arrival based on real-time environmental conditions to predict best future TCU considered risk analysis requirement i.e. preparation for next node to cover the vehicle ¶0039].

Regarding claim 14, Moghe teaches:
A transportation control unit (TCU) switching apparatus of a first TCU, comprising: a processor; and a memory coupled to the processor and storing instructions that, when executed by the processor, cause the TCU switching apparatus to be configured [¶0020-23 Figure 2, 200] to:
collect, by the first TCU, a first device message directly from a first device located in a vehicle [¶0034, RSC can collect a profile of connected vehicle including travel information considered a first device message received from the first vehicle, further evidence shown in Figure 6 where vehicle profile information is sent from the vehicle traveling on the path to the nodes N1]; 
determine a first location of the first device based on the first device message [collect real-time data ¶0034-35 including position i.e. first location]; 
send first message to a second TCU when the first location is in an information exchange area [¶0038, TCU sends collected vehicle profile information i.e. first device message to a next node N2 being a second TCU, sent when device 140 is in information exchange considered to be the area comprising nodes N1, N2, N3 in Figure 4 i.e. entirety of 400], wherein the information exchange area represents an area used for communication with at least one TCU and includes environment conditions in a traveling direction of the vehicle [¶0034-38, Figure 4, first position of 140 being in information exchange area 400, includes first TCU N1 and traveling directions with environment conditions e.g. current time, speed, route and delays ¶0037], wherein the first TCU is associated with a first management and control area, wherein the first management and control area comprises a first sub-area in the information exchange area and includes a coverage area of a communication device connected to the first TCU [¶0034-38, Figure 4, first information exchange area includes management and control area which may be any sub-area within coverage of N1 at T0 in which node N1 determines to send information to another node N2], wherein the second TCU is a neighbor TCU to the first TCU in the traveling direction of the vehicle [¶0038, see Figure 4, N2 320 is neighbors to N1, in direction of 140], wherein the second TCU is associated with a second management and control area, and wherein the second management and control area comprises a second sub-area in the information exchange area [¶0038-40, Figure 4, second management and control area with second sub-area, these being any area within area 400 in which the vehicle 140 travels and may communicate with N1 or N2]; and hand over the first device to the second TCU when the first location meets a first preset condition [¶0038-39, information sent over to N2 from N1 to hand over device as N2 is ready to cover the device 140 when first location in second sub-area of second TCU considered preset condition as second sub-area can be any sub-area in which the handoff preparation is performed].
Moghe teaches collecting data from the vehicles but does not expressly teach receiving the profile information transmitted from a vehicle however Lei teaches receiving a first device message a first device message received directly from a first device located in a vehicle [¶0039 route status information sent by vehicle, received at RSU i.e. TCU].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moghe to expressly show the message received in a transmission from vehicle as in Lei who teaches vehicles broadcast this information to TCUs in order that the TCUs receiving this information may profile roadside assistance or determine the route of the vehicle and forward information to subsequent units ¶0039.

Regarding claim 15, Moghe-Lei teaches:
The TCU switching apparatus of claim 14, wherein the first preset condition is that the first location is in the second sub-area [Moghe ¶0038-39, handoff including information sent to subsequent TCU N2 sent when device is in second sub-area as the second sub-area can be any area within the whole area 400 of Figure 4 in which the second TCU resides, thus at current position in Figure 4 T0, device considered in second sub-area as the sub-area may be any sub-area of entire area 400, this sub-area not expressly defined in claim 1].

Regarding claim 21, Moghe-Lei teaches:
The TCU switching apparatus of claim 14, wherein the information exchange area is based on a risk analysis requirement [Moghe, ¶0032, ¶0037, detect time of arrival based on real-time environmental conditions to predict best future TCU considered risk analysis requirement i.e. preparation for next node to cover the vehicle ¶0039].


Regarding claim 23, Moghe-Lei teaches:
A message synchronization apparatus, applied to a first TCU, wherein the message synchronization apparatus comprises: a processor; and a memory coupled to the processor and storing instructions that, when executed by the processor, cause the message synchronization apparatus to be configured [¶0020-23 Figure 2] to: 
collect, by the first TCU, a first device message directly from a first device located in a vehicle [¶0034, RSC can collect a profile of connected vehicle including travel information considered a first device message received from the first vehicle, further evidence shown in Figure 6 where vehicle profile information is sent from the vehicle traveling on the path to the nodes N1]; 
determine a location of the first device based on the first device message [collect real-time data ¶0034-35 including position i.e. first location]; 
and send the first device message of the first device to a second TCU when the location of the first device is in an information exchange area [¶0037-39, information i.e. first device message with profile sent to next TCU being N2 320 when location of V1 140 is within area of 400 Figure 4 being information exchange area at current position T0], wherein the information exchange area represents an area used for communication with at least one TCU and includes environment conditions in a traveling direction of the vehicle [¶0034-38, Figure 4, first position of 140 being in information exchange area 400, includes first TCU N1 and traveling directions with environment conditions e.g. current time, speed, route and delays ¶0037], and wherein the second TCU is a neighbor TCU of the first TCU in the traveling direction of the vehicle [¶0038, see Figure 4, N2 is neighbors to N1, in direction of 140].
Moghe teaches collecting data from the vehicles but does not expressly teach receiving the profile information transmitted from a vehicle however Lei teaches receiving a first device message a first device message received directly from a first device located in a vehicle [¶0039 route status information sent by vehicle, received at RSU i.e. TCU].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moghe to expressly show the message received in a transmission from vehicle as in Lei who teaches vehicles broadcast this information to TCUs in order that the TCUs receiving this information may profile roadside assistance or determine the route of the vehicle and forward information to subsequent units ¶0039.

Regarding claim 25, Moghe-Lei teaches:
The message synchronization apparatus of claim 23, wherein the information exchange area is based on a risk analysis requirement [Moghe, ¶0032, ¶0037, detect time of arrival based on real-time environmental conditions to predict best future TCU considered risk analysis requirement i.e. preparation for next node to cover the vehicle ¶0039].

Claim 4, 9, 13, 22, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moghe et al. (“Moghe”) (US 20180063261 A1) in view of Lei et al. (“Lei”) (US 20170219369 A1) and Mazzarella (US 20140031044 A1).

Regarding claim 4, Moghe-Lei teaches:
The TCU switching method of claim 1, wherein the first preset condition is that the first location is in the first sub-area [Moghe ¶0034-39, device 140 in first sub-area as it is served by N1] and the first TCU has a transaction message to send to the first device [Moghe, ¶0034 profile information sent to first TCU N1, and further Lei teaches information broadcast as in ¶0039, considered transaction message as this type of message is not defined in the claim and the specification defines this broadly as important information in [0109]].
Mazzarella in this embodiment teaches a preset condition being location 204C however Figure 2 does not expressly show the mobile being handed over while within first sub-area.
Mazzarella in Figure 3 teaches wherein the first preset condition is that the first location is in the first sub-area and a distance between the first location and a boundary line between the first sub-area and the second sub-area is less than a preset distance [¶0025-33, Figure 3, mobile device begins handover process upon entering 322, wherein ENB 122 sends to second TCU ENB 126 a handover plan, mobile device 304B in first sub-area 322, and boundary line is edge of region 322, thus distance between mobile at 304C and edge of 322 is less than preset distance e.g. the distance of the radius of the coverage region 322 as set by ENB evidenced in Figure 3 by the dotted lines].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Mazzarella such that the handover occurs in the section of the first sub-area as in Figure 3. It would have been obvious to modify Moghe to expressly teach the first position satisfying the above condition as in Mazzarella in order to implement the handover at the specified region within the preset distance in order that proper route determined by base station and handover prepared in advance ¶0025-26.

Regarding claim 9, Moghe-Lei teaches:
The TCU switching method of claim 1.
Moghe teaches regions of base stations N1 but does not expressly show overlapping coverage however Mazzarella teaches wherein the information exchange area comprises a part of a coverage area of the base station that does not overlap with a coverage area of another base station or the information exchange area comprises at least an overlapping area between a coverage area of an edge base station of the first TCU and a coverage area of an edge base station of the second TCU [Mazzarella Figure 2 information exchange area comprising 220, 222, 224 includes overlapping area of 222 and 224 wherein each ENB or TCU is associated with a base station as in Figure 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the information exchange areas as including overlapping coverage areas of the TCU / base stations along the route of the vehicle as in Mazzarella. Moghe teaches service nodes with coverage areas and it would have been obvious to specify the reach and overlapping regions of these coverage areas as in Mazzarella as knowledge of these coverage areas and determination of positions within these coverage areas allows for cooperation to maintain connectivity to UEs ¶0021. 

Regarding claim 13, Moghe-Lei teaches:
The message synchronization method of claim 10.
Moghe teaches regions of base stations N1 but does not expressly show overlapping coverage however Mazzarella teaches wherein the information exchange area comprises at least an overlapping area between a first coverage area of a first edge base station of the first TCU and a second coverage area of a second edge base station of the second TCU [Mazzarella Figure 2 information exchange area comprising 220, 222, 224 includes overlapping area of 222 and 224 of first and second TCUs wherein each TCU comprises edge base station see Figure 1-3].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the information exchange areas as including overlapping coverage areas of the TCU / base stations along the route of the vehicle as in Mazzarella. Moghe teaches service nodes with coverage areas and it would have been obvious to specify the reach and overlapping regions of these coverage areas as in Mazzarella as knowledge of these coverage areas and determination of positions within these coverage areas allows for cooperation to maintain connectivity to UEs ¶0021.

Regarding claim 22, Moghe-Lei teaches:
The TCU switching apparatus of claim 14.
Moghe teaches regions of base stations N1 but does not expressly show overlapping coverage however Mazzarella teaches wherein the information exchange area comprises a part of a coverage area of [[the]]a base station that does not overlap with a coverage area of another base station or the information exchange area comprises at least an 7Atty. Docket: 4747-36400 (85540417US04) overlapping area between a coverage area of an edge base station of the first TCU and a coverage area of an edge base station of the second TCU [Mazzarella Figure 2 information exchange area comprising 220, 222, 224 includes overlapping area of 222 and 224 wherein each ENB or TCU is associated with a base station as in Figure 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the information exchange areas as including overlapping coverage areas of the TCU / base stations along the route of the vehicle as in Mazzarella. Moghe teaches service nodes with coverage areas and it would have been obvious to specify the reach and overlapping regions of these coverage areas as in Mazzarella as knowledge of these coverage areas and determination of positions within these coverage areas allows for cooperation to maintain connectivity to UEs ¶0021.

Regarding claim 26, Moghe-Lei teaches:
The message synchronization apparatus of claim 23.
Moghe teaches regions of base stations N1 but does not expressly show overlapping coverage however Mazzarella teaches wherein the information exchange area comprises at least an overlapping area between a first coverage area of a first edge base station and a second coverage area of a second edge base station, wherein the first TCU comprises the first edge base station, and wherein the second TCU comprises the second edge base station [Mazzarella Figure 2 information exchange area comprising 220, 222, 224 includes overlapping area of 222 and 224 of first and second TCUs wherein each TCU comprises edge base station see Figure 1-3].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the information exchange areas as including overlapping coverage areas of the TCU / base stations along the route of the vehicle as in Mazzarella. Moghe teaches service nodes with coverage areas and it would have been obvious to specify the reach and overlapping regions of these coverage areas as in Mazzarella as knowledge of these coverage areas and determination of positions within these coverage areas allows for cooperation to maintain connectivity to UEs ¶0021.

Claim 5-7, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moghe et al. (“Moghe”) (US 20180063261 A1) in view of Lei et al. (“Lei”) (US 20170219369 A1) and Craig et al. (“Craig”) (US 20090042572 A1)

Regarding claim 5, Moghe-Lei teaches:
The TCU switching method of claim 1.
Moghe teaches handoffs but does not teach delaying however it is known in conventional art that communication ongoing between network and mobile unit delays communication as in Craig who teaches further comprising delaying handover when the first location of the first device meets the first preset condition and a message sending and receiving status of the first TCU meets a third preset condition [the background section ¶005-10 describes certain handovers which are known in the art to involve emptying a data buffer at source network controller during a download while a device is receiving information i.e. transaction messages, before handover is performed thus delaying handover, Figure 1A-1C, considered device at a first location meeting a first condition as the device is able to receive information from the source network controller].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify a delay caused by having to send a message to the device in Moghe. It would have been obvious to implement elements of a hard handover in Moghe as in Craig who teaches this is conventional steps during a hard handover which is known in existing cellular systems to handle user mobility wherein handover is not performed i.e. delayed until all data is emptied from the source buffer during a download ¶002-5 thus being an obvious combination of prior art elements according to known techniques.

Regarding claim 6, Moghe-Lei-Craig teaches:
The TCU switching method of claim 5, wherein the third preset condition is that the first TCU has not responded to a transaction message from the first device in the first sub-area [Lei ¶0039 wherein device sends the transaction message with route information, see rationale for combination as in claim 1, and Craig, the background section ¶005-10 describes handovers which are known in the art to involve emptying a data buffer at source network controller during a download while a device is receiving information i.e. transaction messages, before handover is performed thus delaying handover, thus before buffer is emptied there is data to be responded to the UE with, considered to mean the TCU has yet to respond as the message to be sent to the mobile unit is not yet transmitted, see rationale for combination as in claim 5].

Regarding claim 7, Moghe-Lei-Craig teaches:
The TCU switching method of claim 5, wherein the third preset condition is that the first TCU has a transaction message to send to the first device [Craig, the background section ¶005-10 describes hard handovers which are known in the art to involve emptying a data buffer at source network controller during a download while a device is receiving information i.e. transaction messages, before handover is performed thus delaying handover, Figure 1A-1C, rationale for combination claim 5].

Regarding claim 18, Moghe-Lei teaches:
The TCU switching apparatus of claim 14.
Moghe teaches handoffs but does not teach delaying however it is known in conventional art that communication ongoing between network and mobile unit delays communication as in Craig who teaches wherein the instructions further cause the TCU switching apparatus to be configured to delay handover when the first location of the first device meets the first preset condition and a message sending and receiving status of the first TCU meets a third preset condition [the background section ¶005-10 describes hard handovers which are known in the art to involve emptying a data buffer at source network controller during a download while a device is receiving information i.e. transaction messages, before handover is performed thus delaying handover, Figure 1A-1C, considered device at a first location meeting a first condition as the device is able to receive information from the source network controller].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify a delay caused by having to send a message to the device in Moghe. It would have been obvious to implement elements of a hard handover in Moghe as in Craig who teaches this is conventional steps during a hard handover which is known in existing cellular systems to handle user mobility wherein handover is not performed i.e. delayed until all data is emptied from the source buffer during a download ¶002-5 thus being an obvious combination of prior art elements according to known techniques.

Regarding claim 19, Moghe-Lei-Craig teaches:
The TCU switching apparatus of claim 18, wherein the third preset condition is that the first TCU has not responded to a transaction message from the first device in a first sub-area [Lei ¶0039 wherein device sends the transaction message with route information, see rationale for combination as in claim 14, and Craig, the background section ¶005-10 describes handovers which are known in the art to involve emptying a data buffer at source network controller during a download while a device is receiving information i.e. transaction messages, before handover is performed thus delaying handover, thus before buffer is emptied there is data to be responded to the UE with, considered to mean the TCU has yet to respond as the message to be sent to the mobile unit is not yet transmitted, see rationale for combination as in claim 18].

Regarding claim 20, Moghe-Lei-Craig teaches:
The TCU switching apparatus of claim 18, wherein the third preset condition is that the first TCU comprises a transaction message to be sent to the first device [Craig, the background section ¶005-10 describes hard handovers which are known in the art to involve emptying a data buffer at source network controller during a download while a device is receiving information i.e. transaction messages, before handover is performed thus delaying handover, Figure 1A-1C, rationale for combination claim 18].

Claim 11, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moghe et al. (“Moghe”) (US 20180063261 A1) in view of Lei et al. (“Lei”) (US 20170219369 A1) and Nammi et al. (“Nammi”) (US 20160219457 A1).

Regarding claim 11, Moghe-Lei teaches:
The message synchronization method of claim 10.
Moghe teaches forwarding a first device information to neighbor TCU but does not teach receiving a second device information after a handover from said TCU.
Nammi teaches further comprising receiving a second device message of the first device from the second TCU when the first device is handed over to the second TCU, wherein the second device message of the first device is received from the first device in the information exchange area [¶0121-125, a UE may send information i.e. second information to a network node e.g. ENB or TCU after a handover is performed thus the UE is at a new TCU, and ¶0125 wherein this information may be shared at the new serving TCU to neighboring network nodes which would include any neighboring node that handed over to the second TCU including a first TCU].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moghe such that second device information is forwarded to a first TCU after a handover. Moghe teaches handing over a mobile device to a second TCU in a handover. It would have been obvious to modify Moghe such that the second TCU, which is a neighbor to the first TCU, receives device information from the mobile after the handover and shares this with neighboring network node which may include the first TCU as in Nammi. In Nammi, a new serving TCU after a handover receives requests and receives device information then may share this with neighboring nodes. Since the first TCU as in Moghe which handed the device over to the second TCU is a neighboring node as already taught in Moghe, the modification is reasonable such that the neighboring node may be the previous node in order to avoid need for again reporting this information by the UE to the new TCU ¶0125 of Nammi.

Regarding claim 24, Moghe-Lei teaches:
The message synchronization apparatus of claim 23.
Moghe teaches forwarding a first device information to neighbor TCU but does not teach receiving a second device information after a handover from said TCU.
Nammi teaches wherein the instructions further cause the message synchronization apparatus to be configured to receive a second device message of the first device from the second TCU when the first device is handed over to the second TCU, wherein the second device message of the first device is received from the first device in the information exchange area [¶0121-125, a UE may send information i.e. second information to a network node e.g. ENB or TCU after a handover is performed thus the UE is at a new TCU, and ¶0125 wherein this information may be shared at the new serving TCU to neighboring network nodes which would include any neighboring node that handed over to the second TCU including a first TCU].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moghe such that second device information is forwarded to a first TCU after a handover. Moghe teaches handing over a mobile device to a second TCU in a handover. It would have been obvious to modify Moghe such that the second TCU, which is a neighbor to the first TCU, receives device information from the mobile after the handover and shares this with neighboring network node which may include the first TCU as in Nammi. In Nammi, a new serving TCU after a handover receives requests and receives device information then may share this with neighboring nodes. Since the first TCU as in Moghe which handed the device over to the second TCU is a neighboring node as already taught in Moghe, the modification is reasonable such that the neighboring node may be the previous node in order to avoid need for again reporting this information by the UE to the new TCU ¶0125 of Nammi.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Myr US 20100227593 A1 ¶0217.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478